                    Case3:16-md-02741-VC
                   Case   3:19-cv-01403-KADDocument
                                            Document  8 Filed
                                                    6343 Filed10/04/19
                                                               10/04/19 Page
                                                                         Page1 1ofof4 4




                                                 UNITED STATES JUDICIAL PANEL
                                                              on
                                                  MULTIDISTRICT LITIGATION



          IN RE: ROUNDUP PRODUCTS LIABILITY
          LITIGATION                                                                               MDL No. 2741



                                                    (SEE ATTACHED SCHEDULE)



                                       CONDITIONAL TRANSFER ORDER (CTO −155)



          On October 3, 2016, the Panel transferred 19 civil action(s) to the United States District Court for
          the Northern District of California for coordinated or consolidated pretrial proceedings pursuant to
          28 U.S.C. § 1407. See 214 F.Supp.3d 1346 (J.P.M.L. 2016). Since that time, 1,698 additional
          action(s) have been transferred to the Northern District of California. With the consent of that court,
          all such actions have been assigned to the Honorable Vince Chhabria.

          It appears that the action(s) on this conditional transfer order involve questions of fact that are
          common to the actions previously transferred to the Northern District of California and assigned to
          Judge Chhabria.

          Pursuant to Rule 7.1 of the Rules of Procedure of the United States Judicial Panel on Multidistrict
          Litigation, the action(s) on the attached schedule are transferred under 28 U.S.C. § 1407 to the
          Northern District of California for the reasons stated in the order of October 3, 2016, and, with the
          consent of that court, assigned to the Honorable Vince Chhabria.

          This order does not become effective until it is filed in the Office of the Clerk of the United States
          District Court for the Northern District of California. The transmittal of this order to said Clerk shall
          be stayed 7 days from the entry thereof. If any party files a notice of opposition with the Clerk of the
          Panel within this 7−day period, the stay will be continued until further order of the Panel.



                                                                 FOR THE PANEL:

      I hereby certify that the annexed
    instrument is a true and correct copyOct   04, 2019
      of the original on file in my office.                      John W. Nichols
ATTEST:                                                          Clerk of the Panel
SUSAN Y. SOONG
Clerk, U.S. District Court
Northern District of California


    by:
               Deputy Clerk
    Date: October       4, 2019
     Case3:16-md-02741-VC
    Case   3:19-cv-01403-KADDocument
                             Document  8 Filed
                                     6343 Filed10/04/19
                                                10/04/19 Page
                                                          Page2 2ofof4 4




IN RE: ROUNDUP PRODUCTS LIABILITY
LITIGATION                                                              MDL No. 2741



                  SCHEDULE CTO−155 − TAG−ALONG ACTIONS



 DIST      DIV.      C.A.NO.        CASE CAPTION


ARIZONA

  AZ         2       19−05200       Gordon v. Monsanto Company et al

CONNECTICUT

  CT         3       19−01403       Coulter v. Monsanto Company

DELAWARE

  DE         1       19−01722       Turner et al v. Monsanto Company

FLORIDA MIDDLE

  FLM        2       19−00580       Chipperfield v. Monsanto Company
  FLM        2       19−00692       Moxlow−Harris et al v. Monsanto Company
  FLM        3       19−00949       Galison v. Monsanto Company
  FLM        3       19−00952       Slezak v. Monsanto Company
  FLM        3       19−00954       Walski v. Monsanto Company
  FLM        3       19−00955       Williams v. Monsanto Company
  FLM        3       19−00956       Leonard v. Monsanto Company
  FLM        8       19−02040       Gary v. Monsanto Company
  FLM        8       19−02043       Manger v. Monsanto Company
  FLM        8       19−02050       Younker v. Monsanto Company
  FLM        8       19−02055       Farber v. Monsanto Company
  FLM        8       19−02059       Lezcano v. Monsanto Company
  FLM        8       19−02060       Lipman v. Monsanto Company
  FLM        8       19−02092       Jones et al v. Monsanto Company
  FLM        8       19−02160       Chapman v. Monsanto Company

FLORIDA SOUTHERN

  FLS        2       19−14294       LaPadula v. Monsanto Company

IOWA NORTHERN
     Case3:16-md-02741-VC
    Case   3:19-cv-01403-KADDocument
                             Document  8 Filed
                                     6343 Filed10/04/19
                                                10/04/19 Page
                                                          Page3 3ofof4 4

  IAN        6       19−02057       Sells et al v. Monsanto Company

LOUISIANA EASTERN

  LAE        2       19−12661       Blanchard v. Monsanto Company

LOUISIANA WESTERN

 LAW         3       19−00786       Massey v. Monsanto Co
 LAW         5       19−01079       Wiggins v. Monsanto Company

MICHIGAN EASTERN

  MIE        2       19−12468       Bondy v. Monsanto Company
  MIE        2       19−12569       Burtney v. Monsanto Company
  MIE        2       19−12570       Lahote v. Monsanto Company

MISSOURI EASTERN

 MOE         4       19−02443       Jilk v. Monsanto Company et al
 MOE         4       19−02447       Sterling v. Monsanto Company et al
 MOE         4       19−02461       Brunts v. Monsanto Company
 MOE         4       19−02486       Landgrave v. Monsanto Company
 MOE         4       19−02495       Fenton et al v. Monsanto Company
 MOE         4       19−02496       Hancock et al v. Monsanto Company
 MOE         4       19−02497       Mowles et al v. Monsanto Company
 MOE         4       19−02514       Shantzek v. Monsanto Company

NEVADA

  NV         3       19−00419       Shields et al v. Monsanto Company

NEW JERSEY

  NJ         1       19−17808       SWIDER et al v. MONSANTO COMPANY
  NJ         2       19−17003       HILSRENRATH v. MONTSANTO COMPANY
  NJ         3       19−16839       TRUFOLO v. MONSANTO CO et al

NEW YORK EASTERN

  NYE        2       19−04984       Kearns v. Monsanto Company

OREGON

                                    Estate of Michael Eugene Schoepper v. Monsanto
  OR         6       19−01347       Company

PENNSYLVANIA EASTERN

  PAE        5       19−03911       BALACI et al v. MONSANTO COMPANY

TEXAS EASTERN
     Case3:16-md-02741-VC
    Case   3:19-cv-01403-KADDocument
                             Document  8 Filed
                                     6343 Filed10/04/19
                                                10/04/19 Page
                                                          Page4 4ofof4 4


  TXE        6       19−00387       Johnson v. Monsanto Company

WASHINGTON WESTERN

 WAW         2       19−01368       Axelson et al v. Monsanto Company
 WAW         2       19−01369       Culler et al v. Monsanto Company
 WAW         2       19−01372       Mythen v. Monsanto Company
 WAW         2       19−01373       Mercer v. Monsanto Company
 WAW         3       19−05738       Ostermeier et al v. Monsanto Company
 WAW         3       19−05803       Toyer et al v. Monsanto Company
 WAW         3       19−05804       Jones v. Monsanto Company
 WAW         3       19−05805       Huntley v. Monsanto Company
 WAW         3       19−05806       Jones et al v. Monsanto Company

WEST VIRGINIA SOUTHERN

 WVS         3       19−00602       Bryant et al v. Monsanto Company et al
